Exhibit 10.1

 

Dated 7 August 2017

Chief Executive Officer — Executive Service Agreement

Parties

Universal Biosensors Pty Ltd

(ACN 098 234 309)

Rick Legleiter



--------------------------------------------------------------------------------

Contents

 

1

  Definitions and interpretation      1

2

  Warranties      5

3

  Commencement      5

4

  Inherent Requirement      5

5

  Position and Duties      6

6

  Employer’s directions      7

7

  Place of work      7

8

  Hours of work      7

9

  Remuneration      8

10

  Equity Incentive Plan      8

11

  Short Term Incentive (STI) Scheme      8

12

  Method and frequency of payment      8

13

  Superannuation      9

14

  Salary sacrifice      9

15

  Expenses      9

16

  Relocation expenses      9

17

  Performance and Remuneration review      9

18

  Employer’s Property      10

19

  Leave      10

20

  Public holidays      11

21

  Termination      11

22

  Restraint during Employment      14

23

  Restraint after Employment ceases      14

24

  Confidential Information      16

25

  Intellectual Property      17

26

  Remedies for breach      18

27

  Moral Rights      18

28

  Policies      19

29

  Privacy      19

30

  Application of legislation and industrial instruments      20

31

  Severability      20

32

  Governing law      20

33

  Continuing obligations      20

34

  Waiver      20

35

  Costs and outlays      20

36

  Entire understanding      20

37

  Acknowledgment      21

38

  Counterparts      21

39    

  Variation      21



--------------------------------------------------------------------------------

Executive Service Agreement dated 7 August 2017

 

Parties     

Universal Biosensors Pty Ltd (ACN 098 234 309) of 1 Corporate Avenue,

Rowville, Victoria, Australia 3178

(Employer)

    

Rick Legleiter of 5906 Pinewood Springs Drive, Houston, Texas, U.S.A 77066

(Executive)

Introduction

 

A The Employer is an Australian-based medical diagnostics company focused on the
research, development and manufacture of diagnostic test systems for
point-of-care professional and home use.

 

B The Employer has offered to employ the Executive in the Position on the terms
and conditions set out in this Agreement.

 

C The Executive has accepted employment in the Position on the terms and
conditions set out in this Agreement.

It is agreed

 

1 Definitions and interpretation

 

1.1 In this Agreement:

 

  (1) Act means the Fair Work Act 2009 (Cth), and the Fair Work (Transitional
Provisions and Consequential Amendments) Act 2009 (Cth), and their regulations,
and includes any amendment to, or replacement of, them;

 

  (2) Agreement means this document, including any schedule or annexure to it;

 

  (3) Board means the board of directors of the Employer, as constituted from
time to time;

 

  (4) Business Day means a day that is not a Saturday, Sunday or any other day
which is a public holiday or a bank holiday in the place where an act is to be
performed or a payment is to be made;

 

  (5) Client means any person, firm or organisation to whom or on behalf of
whom, the Employer or a Group Company provides products or services;

 

  (6) Commencement Date means the date specified in Item 3 of Schedule 1;

 

  (7) Competing Business means a business (whether operated as a company,
partnership or sole trader) which carries on an activity the same as, similar
to, or competitive with, any activity engaged in by the Employer or the Group as
a significant part of its business, in which the Executive has been involved at
any time during the last 12 months of Employment;

 

  (8) Confidential Information means information (whether oral, written, stored
electronically or magnetically or otherwise in machine readable form) of the
Employer and the Group which is of a confidential character. Confidential
Information includes:

 

1



--------------------------------------------------------------------------------

  (a) information which is specifically designated as confidential by the
Employer, the Group, or Clients;

 

  (b) information which by its nature or the circumstances of its disclosure may
be reasonably understood to be confidential;

 

  (c) files, databases and software reports;

 

  (d) data, records and customer lists;

 

  (e) business and financial plans, costings, rates and charges;

 

  (f) trade secrets of the Employer and the Group;

 

  (g) Intellectual Property of the Employer and the Group;

 

  (h) information regarding the financial or business affairs of the Employer
and the Group, including:

 

  (i) board papers and reports;

 

  (ii) financial and management accounts, reports and information;

 

  (iii) business and marketing plans, practices, information, strategies and
opportunities;

 

  (iv) strategic information of the Employer and the Group and information about
current and future projects and arrangements; and

 

  (v) market research information or surveys;

 

  (i) any agreements, arrangements or terms of trade with a Client, Identified
Prospective Client, supplier or prospective supplier;

 

  (j) information about the identity, contact details or requirements of
Clients, Identified Prospective Clients, suppliers or prospective suppliers;

 

  (k) contractual, technical and production information;

 

  (l) notes and developments regarding Confidential Information;

 

  (m) all other matters relating to the internal or external operations or plans
of the Employer or the Group;

 

  (n) the terms and conditions of employment of employees of the Employer and of
the Group;

 

  (o) the terms and conditions of this Agreement;

 

  (p) any discussion, negotiation or agreement between the Employer and the
Executive regarding the performance of the Executive, or the termination or
cessation of the Employment; and

 

  (q) business systems, and operating procedures, manuals or handbooks.

 

2



--------------------------------------------------------------------------------

Confidential Information does not include information that:

 

  (r) is publicly available at the Commencement Date;

 

  (s) becomes publicly available during or after the Employment without breach
of any obligation of confidence by the Executive;

 

  (t) was already in the Executive’s possession (as evidenced by written
records) at the Commencement Date;

 

  (9) Corporations Act means the Corporations Act 2001 (Cth);

 

  (10) Disclosed Interest has the meaning given at Item 8 of Schedule 1.

 

  (11) Duties means the duties and responsibilities set out in clause 5 of this
Agreement;

 

  (12) Employment means employment of the Executive by the Employer, on the
terms and conditions set out in this Agreement;

 

  (13) Equity Incentive Plan means the equity incentive plan of the Employer
from time to time;

 

  (14) Group means the Employer and its Related Bodies Corporate from time to
time;

 

  (15) Group Company means any member of the Group;

 

  (16) Identified Prospective Clients means organisations, businesses or
individuals that have been identified in writing by the Employer as an
opportunity for obtaining future business (whether directly or through referral
of other business);

 

  (17) Indemnification Agreement means the agreement titled ‘Indemnification
Agreement’ provided by the Board to the Executive at about the same time as this
Agreement is provided to the Executive to execute;

 

  (18) Intellectual Property includes any:

 

  (a) copyright (as defined in the Copyright Act 1968 (Cth));

 

  (b) design, patent, trademark, semiconductor, circuit layout or plant breeder
rights (whether registered, unregistered or applied for);

 

  (c) trade, business, company or domain name;

 

  (d) know-how, inventions, processes (whether in writing or recorded in any
form); and

 

  (e) any other proprietary, licence or personal rights arising from
intellectual activity in the business, industrial, scientific or artistic
fields;

 

  (19) Maximum Contribution Base has the same meaning as that term has in
section 15 of the Superannuation Guarantee (Administration) Act 1992 (Cth);

 

  (20) Month means calendar month;

 

  (21) Moral Right has the same meaning as that term has in Part IX of the
Copyright Act 1968 (Cth);

 

3



--------------------------------------------------------------------------------

  (22) Notice Period means the notice period specified in Item 6 of Schedule 1;

 

  (23) Party means either the Executive or the Employer as the context requires;

 

  (24) Personal Information has the same meaning as that term has in the Privacy
Act;

 

  (25) Position means the position identified in Item 1 of Schedule 1;

 

  (26) Privacy Act means the Privacy Act 1988 (Cth);

 

  (27) Property means property of the Employer, and any other Group Company, and
includes Confidential Information, Intellectual Property, documents, equipment,
software, computer information (wherever it is stored), keys and access cards;

 

  (28) Related Body Corporate has the meaning given in section 9 of the
Corporations Act;

 

  (29) Remuneration has the meaning given at Item 7 in Schedule 1;

 

  (30) Restraint Areas has the meaning given at Item 4 of Schedule 1;

 

  (31) Restraint Periods has the meaning given at Item 5 of Schedule 1;

 

  (32) Salary means the cash component of the Remuneration, excluding
superannuation contributions made by the Employer on the Executive’s behalf,
calculated in accordance with clause 13 (Superannuation);

 

  (33) STI Scheme means the short term incentive scheme described in clause 11,
developed by the Executive and approved by the Board;

 

  (34) STI Scheme Rules means the Rules of the STI Scheme as amended from time
to time developed by the Executive and approved by the Board;

 

  (35) Termination Date means the date on which the Employment terminates for
any reason;

 

  (36) Works has the meaning given in section 10(1) of the Copyright Act 1968
(Cth); and

 

  (37) Year means calendar year.

 

1.2 Interpretation

 

  (1) Reference to:

 

  (a) one gender includes the others;

 

  (b) the singular includes the plural and the plural includes the singular;

 

  (c) a person includes a body corporate;

 

  (d) a Party includes the Party’s executors, administrators, successors and
permitted assigns;

 

  (e) a thing includes the whole and each part of it separately;

 

  (f) a statute, regulation, code or other law or a provision of any of them
includes:

 

4



--------------------------------------------------------------------------------

  (i) any amendment or replacement of it; and

 

  (ii) another regulation or other statutory instrument made under it, or made
under it as amended or replaced; and

 

  (g) “$”, “A$”, or dollars means Australian dollars unless otherwise stated.

 

  (2) “Including” and similar expressions are not words of limitation.

 

  (3) Where a word or expression is given a particular meaning, other parts of
speech and grammatical forms of that word or expression have a corresponding
meaning.

 

  (4) Headings and any table of contents or index are for convenience only and
do not form part of this Agreement or affect its interpretation.

 

  (5) A provision of this Agreement must not be construed to the disadvantage of
a Party merely because that Party was responsible for the preparation of this
Agreement or the inclusion of the provision in this Agreement.

 

  (6) If an act must be done on a specified day which is not a Business Day, it
must be done instead on the next Business Day.

 

1.3 Parties

 

  (1) If a Party consists of more than 1 person, this Agreement binds each of
them separately and any 2 or more of them jointly.

 

  (2) An obligation, representation or warranty in favour of more than 1 person
is for the benefit of them separately and jointly.

 

2 Warranties

 

2.1 The Executive warrants that he:

 

  (1) has disclosed to the Employer all directorships held by the Executive, and
has disclosed any interests or obligations that might have the potential to
conflict with the Employer’s interests;

 

  (2) has no interests or obligations that are inconsistent with, or that would
prevent, limit or adversely affect the Executive complying with any of the
Executive’s obligations under this Agreement; and

 

  (3) will notify the Employer immediately if any of these circumstances change.

 

3 Commencement

 

3.1 The Employment commences on the Commencement Date.

 

3.2 The Employment will continue until terminated in accordance with this
Agreement.

 

4 Inherent Requirement

 

4.1 It is an inherent requirement of the Position that the Executive has the
right to reside and work in Australia.

 

4.2 On or before 1 October 2017, the Executive must provide the Employer with
evidence of his right to reside and work in Australia.

 

5



--------------------------------------------------------------------------------

4.3 If the Executive is unable to or fails to comply with clause 4.2, the
Employer may in its absolute discretion:

 

  (1) terminate the Executive’s Employment with one weeks’ notice or payment in
lieu of notice; or

 

  (2) extend the period for compliance with clause 4.2.

 

4.4 The Employer must provide necessary assistance and must pay all reasonable
expenses incurred by the Executive in obtaining the right to reside and work in
Australia.

 

5 Position and Duties

 

5.1 The Executive is employed by the Employer in the Position, or such other
position of equivalent seniority and which utilises the Executive’s skills and
experience as the Employer may require from time to time.

 

5.2 The Executive will perform duties and have responsibilities consistent with
the Position and as designated or assigned by the Board from time to time.

 

5.3 The Executive must report to the Board, or other position as may be
nominated by the Employer from time to time.

 

5.4 In the performance of the Duties, and at all times during the Employment,
the Executive must:

 

  (1) serve the Employer faithfully, honestly and diligently;

 

  (2) act at all times in the Employer’s and the Group’s best interests;

 

  (3) use the Executive’s best endeavours to protect and promote the reputation
and business interests of the Employer and the Group;

 

  (4) not act in conflict with the interests of the Employer or any Group
Company;

 

  (5) perform the Duties with all due care and skill, and to the best of the
Executive’s knowledge and abilities;

 

  (6) work the hours reasonably necessary to perform the Duties, which may
include work outside the Employer’s normal business hours, on weekends and
public holidays;

 

  (7) act in a professional and ethical manner;

 

  (8) comply with all reasonable and lawful directions of the Employer;

 

  (9) comply with the policies and procedures of the Employer and the Group;

 

  (10) maintain any and all registrations, qualifications, certifications and
professional standards which are necessary for him to fulfil the Duties in
accordance with the Corporations Act;

 

  (11) ensure that all facets of your work are completed with due regard to
occupational health and safety requirements;

 

  (12) act at all times within the levels of authority delegated by the Board;
and

 

6



--------------------------------------------------------------------------------

  (13) provide the Board with information and reports:

 

  (a) about the affairs of the Employer, as the Board may request from time to
time; and

 

  (b) generally, so as to keep the Board fully informed of all material
developments in or relevant to the Employer’s affairs, within the scope of the
Duties.

 

5.5 The Executive will not accept any payment or other benefit as an inducement
or reward for any act or omission in connection with any matter or business
transacted by or on behalf of the Employer or any Group Company.

 

5.6 Nothing in clause 5 limits the Executive’s duties of good faith or fidelity
to the Employer.

 

6 Employer’s directions

 

6.1 Without limiting the directions the Employer may lawfully give the
Executive, the Employer may at any time (including during the Notice Period)
direct the Executive to:

 

  (1) not attend the Employer’s premises or premises at which any part of the
Employer’s business is conducted;

 

  (2) not perform all or part of the Duties;

 

  (3) cease all contact and communication with Clients, Identified Prospective
Clients, suppliers, Executives or contractors of the Employer or the Group, or
some of them; and/or

 

  (4) not use some or all of the Property.

 

7 Place of work

 

7.1 The Executive’s usual place of work is specified at Item 2 of Schedule 1.

 

7.2 From time to time, in the performance of the Duties, the Executive may be
required to:

 

  (1) work from other locations; and

 

  (2) travel within Australia and overseas.

 

8 Hours of work

 

8.1 The Executive is employed by the Employer on a full-time basis.

 

8.2 The Employer’s standard business hours are 8:30am to 5:30pm Monday to
Friday. The Executive is required to perform the Duties during the Employer’s
standard business hours, and at such other times as may be reasonably required
for the operational requirements of the Employer’s business.

 

8.3 From time to time, it will be necessary for the Executive to perform the
Duties outside standard business hours, including evenings, weekends, during
leave and on public holidays. The Executive agrees that this is a reasonable
requirement, in light of the Employer’s operational requirements, the nature of
the Executive’s Position, Duties, and Remuneration, and the Executive’s personal
circumstances.

 

8.4 The Executive is not entitled to any additional payment for work performed
outside the Employer’s standard business hours. The Executive acknowledges that
the Remuneration has been set at a level that takes into account the Executive’s
normal Duties and any and all reasonable additional hours the Executive may be
required to work.

 

7



--------------------------------------------------------------------------------

9 Remuneration

 

9.1 In consideration for the Executive carrying out the Duties and fulfilling
his Employment obligations, the Employer must pay or provide the Executive the
Remuneration set out in Item 7 of Schedule 1.

 

9.2 Unless expressly provided otherwise, all payments made under this Agreement
are subject to deduction or withholding by the Employer of any amounts required
by law.

 

9.3 The Remuneration includes all amounts due to the Executive under any
industrial award, agreement, contract, the Act or other law. The Remuneration
for any pay period can be set off against and expressly applied in compensation
of any and all award entitlements (including allowances, overtime, penalty rates
and annual leave loading) and any other legal entitlements for work performed by
the Executive during that period.

 

10 Equity Incentive Plan

 

10.1 The Executive is eligible to participate in the Employer’s Equity Incentive
Plan, subject to the provisions of the Equity Incentive Plan and on such other
terms and conditions as the Employer notifies the Executive in writing in its
absolute discretion.

 

10.2 The Equity Incentive Plan may be varied, amended, removed or replaced by
the Employer from time to time in its absolute discretion.

 

10.3 The Equity Incentive Plan does not form part of this Agreement.

 

11 Short Term Incentive (STI) Scheme

 

11.1 The Employer may, in its absolute discretion, pay the Executive an
incentive amount referrable to the Executive’s performance between the
Commencement Date and 31 December 2017. Any such incentive amount will be paid
by 15 February 2018.

 

11.2 Subject to the Executive, by 31 December 2017:

 

  (1) developing an STI Scheme and accompanying STI Scheme Rules for the 2018
Year (to commence operation on 1 January 2018 and conclude on 31 December 2018),
and each Year thereafter; and

 

  (2) seeking and obtaining the approval of the Board to the STI Scheme and the
STI Scheme Rules;

the Executive will be eligible to participate in the approved STI Scheme and may
be eligible to receive an amount, or benefits equal to the amount, of up to 50%
of the Executive’s Salary.

 

11.3 The STI Scheme and the STI Scheme Rules may be varied, amended, removed or
replaced by the Employer from time to time in its absolute discretion.

 

11.4 Neither the STI Scheme nor the STI Scheme Rules will form part of this
Agreement.

 

12 Method and frequency of payment

 

12.1 The Employer must pay the Salary monthly by electronic transfer into an
account nominated by the Executive.

 

8



--------------------------------------------------------------------------------

13 Superannuation

 

13.1 The Employer must withhold and make superannuation contributions on the
Executive’s behalf:

 

  (1) at the minimum level required to avoid the imposition of a superannuation
guarantee charge under Federal superannuation legislation, up to the Maximum
Contribution Base; and

 

  (2) to an eligible choice fund as nominated by the Executive, in accordance
with Federal superannuation legislation.

 

14 Salary sacrifice

 

14.1 The Executive may salary sacrifice a part of his Remuneration to the extent
permitted by law in accordance with any applicable Employer’s policy from time
to time.

 

15 Expenses

 

15.1 The Employer must pay all reasonable expenses incurred by the Executive in
performing the Duties, provided the Executive:

 

  (1) provides the Employer with acceptable documentation for the expenses
incurred; and

 

  (2) complies with any applicable expenses policy in force from time to time.

 

15.2 If the Executive is required to take out and maintain a policy of private
health insurance in order to reside and work in Australia, the Employer will pay
the Executive an allowance of A$6,000.00 per annum for the costs of maintaining
that policy.

 

16 Relocation expenses

 

16.1 The Employer will shall provide A$50,000 one-time, lump sum payment for
costs connected with the relocation of the Executive to Melbourne.

 

16.2 If the Employment is terminated by the Employer under clause 21.1 for a
reason other than the Executive’s performance the Employer will be responsible
for the one-time, lump-sum payment of A$50,000 connected with the repatriation
of the Executive.

 

16.3 If the Employment is terminated by the Employer under clause 21.1 because
of the Executive’s performance within 2 years of the Commencement Date, the
Employer will be responsible for the one-time, lump sum payment of A$25,000
connected with the repatriation of the Executive.

 

16.4 This clause does not limit the Employer’s obligations to provide
repatriation services or benefits as required by law.

 

17 Performance and Remuneration review

 

17.1 The Employer may review the Executive’s performance every 12 months, or at
such other times at the Board’s discretion.

 

17.2 The Employer may review the Remuneration every 12 months, however this does
not necessarily mean it will be increased.

 

17.3 In the 2017 Year and in subsequent Years, the Board may, in its absolute
discretion consider and/or grant further options to the Executive under the
Equity Incentive Plan.

 

9



--------------------------------------------------------------------------------

17.4 In reviewing the Executive’s performance and Remuneration, the Employer may
take into account all circumstances it considers relevant, including any change
to the Duties, the performance of the Employer, the Employer’s business
requirements, and the prevailing economic conditions.

 

17.5 The Executive is required to complete all relevant documents and
questionnaires, attend performance interviews and provide truthful answers to
all questions in respect of the Executive’s performance throughout the
Employment.

 

18 Employer’s Property

 

18.1 The Executive must return any Property which is in the Executive’s
possession, power or control, immediately on request by the Employer or
immediately on termination of the Employment, whichever occurs first.

 

18.2 If any of the Property is in the form of videotape, computer information,
software or similar media, the Employer may require the Executive to delete or
erase this information so that it cannot be retrieved, and verify this to the
Employer’s satisfaction.

 

18.3 The Executive must:

 

  (1) take all reasonable care when using the Property and immediately report to
the Employer any damage, defect or fault in the Property; and

 

  (2) take all reasonable steps to ensure the security of, and protect all
Property, including Confidential Information and Intellectual Property, which is
in the Executive’s possession, power or control.

 

19 Leave

 

19.1 The Executive is entitled to annual leave, personal / carer’s leave,
compassionate leave and parental leave, in accordance with the Act and the
Employer’s policies. The following subclauses contain a summary of some of those
entitlements, and are to be read subject to those statutory provisions.

 

19.2 The Executive is entitled to accrue 4 weeks paid annual leave for each year
of service. Leave loading is not separately payable as it has been incorporated
in the Executive’s Remuneration.

 

19.3 Annual leave is to be taken at times agreed with Board. If the Parties
cannot agree, the Employer may direct the Executive to take leave, in accordance
with the Act. In the absence of agreement, annual leave must be taken at a time
or times required by the Employer if:

 

  (1) the Executive has accrued in excess of 8 weeks’ annual leave; or

 

  (2) the Executive is required to do so by the Employer during a period over
which the Employer, or that part of the Employer that the Executive works for,
does not trade or trades at a substantially reduced level. If the Executive does
not have sufficient annual leave accrued, the Executive agrees to take leave
without pay during this period.

 

19.4 On termination of the Employment, the Executive will be paid any accrued
but untaken annual leave.

 

19.5 The Executive is entitled to accrue 10 days paid personal / carer’s leave
for each year of service, to be used either for personal illness or injury, or
to care for members of the Executive’s immediate family or household who require
care or support due to illness, injury or unexpected emergency.

 

10



--------------------------------------------------------------------------------

19.6 The Executive must notify appointed member of the Board as soon as
practicable of any absence for personal / carer’s leave, and the expected
duration of the absence.

 

19.7 The Employer may require the Executive to provide satisfactory evidence of
the illness or injury, if the Executive is absent from work for personal /
carer’s leave.

 

19.8 The Executive is entitled to long service leave in accordance with the long
service leave legislation applicable in Victoria.

 

19.9 While on leave, the Executive must not engage in any conduct that is
inconsistent with this Agreement, or the Executive’s obligations to the
Employer.

 

20 Public holidays

 

20.1 Subject to clause 20.2, the Executive is entitled to state and national
public holidays applicable in Victoria, and any applicable regional public
holidays in Victoria, without loss of pay.

 

20.2 The Executive may be required to work on certain public holidays to fulfil
the requirements of the Position, unless the Executive has reasonable grounds
for not doing so.

 

21 Termination

 

21.1 Termination by notice

 

  (1) Subject to clause 4.3(1), the Employer or the Executive may terminate the
Employment by providing the other Party with prior written notice of
termination, equal to the Notice Period.

 

  (2) The notice of termination must state the day on which the Employment will
terminate.

 

  (3) During the Notice Period, the Employer may:

 

  (a)    require the Executive to work for part or all of the Notice Period; or

 

  (b) in its absolute discretion elect to pay the Executive an amount in lieu of
any unworked portion of the Notice Period, based on the Executive’s Remuneration
for that period.

 

  (4) For all or part of the Notice Period, the Employer may require the
Executive to:

 

  (a) remain in, and perform all Duties of, the Position until directed
otherwise by the Employer;

 

  (b) step down from the Position when directed by the Employer;

 

  (c) not attend work but remain available to attend work and perform any Duties
required by the Employer;

 

  (d) perform duties other than the Duties, including less senior or significant
duties, including duties relating to the handover of the Executive’s
responsibilities; or

 

  (e) do any combination of clauses 21.1(4)(a) to 21.1(4)(d).

The Executive agrees that this will not constitute a repudiation of this
Agreement. The Executive will continue to receive the Remuneration during this
period.

 

11



--------------------------------------------------------------------------------

21.2 Summary termination

 

  (1) The Employer may immediately terminate the Employment without prior notice
if the Executive:

 

  (a) engages in any act or omission which, in the Employers’ opinion,
constitutes serious or persistent misconduct (including dishonesty, theft, fraud
or assault);

 

  (b) commits a serious or persistent breach of this Agreement, including in
particular, of any of clauses 2 (Warranties), 5.4 (Duties), 22 (Restraint during
Employment), 24 (Confidential Information), 25 (Intellectual Property), 28
(Policies), or 30 (Privacy);

 

  (c) misuses the Intellectual Property of the Employer or any Group Company;

 

  (d) is, in the Employer’s reasonable opinion, guilty of material breach of
faith, material neglect or default, wilful disregard of directions or gross
incompetence or negligence in the performance of the Duties;

 

  (e) is either repeatedly absent from work, or absent from work for a period of
5 consecutive days, without proper explanation by the Executive or the consent
of the Employer (which consent will not be unreasonably withheld);

 

  (f) is guilty of material breach of faith, material neglect or default, wilful
disregard of directions or gross incompetence or negligence in the performance
of the Duties;

 

  (g) refuses to obey or comply with a lawful direction of the Employer;

 

  (h) acts in a manner which in the Employer’s reasonable opinion may tend to
injure the reputation or interests of the Employer, the Group or any Group
Company;

 

  (i) commits any act of bankruptcy or compounds with his creditors;

 

  (j) is precluded from taking part in the management of a corporation under the
provisions of Part 2D of the Corporations Act;

 

  (k) is found to have materially breached the Employer’s discrimination and
sexual harassment policy;

 

  (l) is intoxicated or under the influence of illegal drugs or drugs which have
not been lawfully prescribed for the Executive, while at work;

 

  (m) is charged with any criminal or indictable offence which in the Employer’s
reasonable opinion may bring the Executive or the Employer, the Group or any
Group Company into disrepute; or

 

  (n) commits any other act or omission justifying summary dismissal at common
law.

 

  (2) If the Employment is terminated under clause 21.2, the Executive is not
entitled to receive any payment in lieu of notice or compensation.

 

12



--------------------------------------------------------------------------------

21.3 Resignation from office

 

  (1) On termination of the Employment, or at the request of the Employer, the
Executive must resign from any office held by the Executive in the Employer or a
Group Company.

 

  (2) The Executive is not entitled to compensation for resigning from office.

If the Executive fails to resign from office, the Employer is authorised to
appoint another person in the name of the Executive and on his behalf, to
execute all documents and to do all things required to give this effect.

 

21.4 Representations after termination

After termination of the Employment, the Executive must not represent himself as
being in any way connected with or interested in the Employer’s business.

 

21.5 Redundancy

The Executive may be entitled to redundancy payments in accordance with the Act.

 

21.6 Severance payments

The Executive agrees that any severance payment paid to the Executive, whether a
payment in lieu of notice of termination or a redundancy payment or otherwise,
is in satisfaction of (either wholly or in part), and may be off-set against,
any legislative severance entitlement the Executive might have, to pay in lieu
of notice of termination and/or redundancy pay.

 

21.7 Money owed to the Employer

If, on termination, the Executive owes any amount to the Employer (including any
overpayments that the Employer may have made), the Employer can offset that
amount against any payments the Employer is legally obliged to make to the
Executive.

 

21.8 Compliance with Corporations Act and ASX Listing Rules

 

  (1) The Employer is not required to pay or provide (or procure the payment or
provision of) any money or benefits to the Executive which would require
shareholder approval under the Corporations Actor which would cause the Employer
to infringe the ASX Listing Rules.

 

  (2) Where clause 21.8(1) applies:

 

  (a) any payments or benefits to be provided to the Executive under this
Agreement must be reduced to a level which does not require shareholder approval
and which does not infringe the ASX Listing Rules;

 

  (b) if the Employer overpays the Executive, the Executive must on receiving
written notice from the Employer, immediately repay any money or benefits
specified in such notice.

 

  (3) In the event the Executive becomes a member of the Board, the Executive’s
participation in any equity incentive scheme will be subject to shareholder
approval.

 

13



--------------------------------------------------------------------------------

22 Restraint during Employment

 

22.1 During the Employment, the Executive must not, without the Employer’s prior
written consent:

 

  (1) act as an officer or CEO of, or as a consultant, adviser, representative
or trustee to any other corporation, firm, organisation or person (whether paid
or unpaid);

 

  (2) take up any other appointment or position such as director, partner,
officer or employee with any other corporation, firm, or organisation (whether
paid or unpaid), except the Executive is permitted to continue with the
Disclosed Interest; or

 

  (3) hold any shares or securities which create or may create a conflict
between the Employer’s and the Executive’s interests.

 

22.2 The Executive agrees that this is a reasonable requirement to protect the
legitimate interests of the Employer and the Group.

 

23 Restraint after Employment ceases

 

23.1 The Executive acknowledges that:

 

  (1) in the course of the Employment, the Executive will have:

 

  (a) a high level of access to Confidential Information;

 

  (b) knowledge of, and influence over, Clients because of the personal
relationships formed with Clients and their representatives;

 

  (c) a position of leadership enabling the Executive to have a degree of
influence over the Employer’s Executives; and

 

  (2) as a consequence, it is necessary and reasonable for the Employer to
protect the Employer’s Confidential Information, employee and Client
connections, goodwill, and business.

 

23.2 After termination of the Employment, the Executive must not, without the
Employer’s prior written consent:

 

  (1) for the Restraint Periods immediately following the termination of the
Employment; and

 

  (2) in the case of clause 23.2(3), within the Restraint Areas;

either directly or indirectly do or engage in any of the following:

 

  (3) alone or jointly with or on behalf of anybody else in any capacity
(including, without limitation, as principal, agent, partner, employee,
shareholder, unit holder, joint venture, director, trustee, beneficiary,
manager, consultant or adviser) carry on, operate or be engaged, interested or
employed in a Competing Business;

 

  (4) interfere with, disrupt or attempt to disrupt, the relationship,
contractual or otherwise, between the Employer and any of:

 

  (a) the Clients in respect of whom the Executive has carried out work or had a
business relationship at any time during the 12 month period immediately
preceding the Termination Date;

 

14



--------------------------------------------------------------------------------

  (b) the Identified Prospective Clients with whom the Executive has been
involved in developing a business relationship, at any time during the 12 month
period immediately preceding the Termination Date;

 

  (c) the suppliers with whom the Executive has had dealings or had a business
relationship at any time during the 12 month period immediately preceding the
Termination Date;

 

  (5) induce, encourage or solicit any of the Employer’s employees, contractors
or agents, with whom the Executive has worked or has had a business relationship
at any time during the 12 period immediately preceding the Termination Date, to
leave the Employer’s employment or agency or to cease providing services to the
Employer;

 

  (6) employ or engage, or offer to employ or engage, any officer, employee,
contractor or agent of the Employer;

 

  (7) directly or indirectly assist any person to, or procure any person to, do
any of the acts or anything else contemplated by clauses 23.2(3) to 23.2(6).

 

23.3 This clause does not prevent the Executive from:

 

  (1) owning marketable securities of a corporation or trust which is listed on
a recognised stock exchange in Australia or elsewhere, provided that the
Executive holds no more than 5% of the total marketable securities of the
corporation or trust; or

 

  (2) continuing any Disclosed Interest which the Executive had at the time of
this Agreement.

 

23.4 The Executive agrees that:

 

  (1) the restraints set out above will apply as if they consisted of several
separate, independent and cumulative covenants and restraints consisting of:

 

  (a) each of clauses 23.2(4), 23.2(5), 23.2(6) and 23.2(7) combined with each
separate Restraint Period; and

 

  (b) clause 23.2(3) combined with each separate Restraint Period and of each
such separate combination combined with each separate Restraint Area;

 

  (2) if any separate covenant and restraint referred to in clause 23 is
unenforceable, illegal or void, that covenant and restraint is severed and the
other covenants and restraints remain in force;

 

  (3) each of these separate provisions is a fair and reasonable restraint of
trade, that goes no further than reasonably necessary to protect the Employer’s
Confidential Information, employee and Client connections, goodwill, and
business;

 

  (4) substantial and valuable consideration has been received for each separate
covenant and restraint in this clause directly and indirectly by the Executive,
including the Employment and the Remuneration; and

 

  (5) any combination of the acts referred to above for each separate Restraint
Period and, if applicable, Restraint Area would be unfair and calculated to
damage the Employer’s Confidential Information, connections with its employees
and Clients, goodwill, and business, and would lead to substantial loss to the
Employer.

 

15



--------------------------------------------------------------------------------

23.5 This clause continues to apply after this Agreement comes to an end.

 

23.6 In clause 23, a reference to “the Employer” includes the Employer, and any
other Group Companies in respect of whose business the Executive has been
actively engaged in the course of the Employment.

 

23.7 Any promise, warranty or covenant made by the Executive under clause 23 in
favour of persons not a party to this Agreement is intended to be, and is,
directly enforceable by each of those persons, and this Agreement operates as a
deed poll in favour of those persons.

 

24 Confidential Information

 

24.1 The Executive acknowledges and agrees that:

 

  (1) the Executive will become possessed of Confidential Information;

 

  (2) the Confidential Information remains at all times the Property of the
Employer, the Group or both;

 

  (3) disclosure of such Confidential Information may diminish the value of the
information and could materially harm the Employer and/or the Group;

 

  (4) the restrictions in this clause 24 are reasonable in all the circumstances
and necessary to protect the goodwill of the Employer and/or the Group; and

 

  (5) the remedy of damages will be inadequate to protect the interests of the
Employer and/or the Group generally and they are respectively entitled to seek
and obtain injunctive relief or any other relief to protect their interests.

 

24.2 The Executive must:

 

  (1) take all steps necessary to maintain the strict confidentiality of
Confidential Information;

 

  (2) ensure that proper and secure storage is provided for Confidential
Information while in the possession or under the control of the Executive;

 

  (3) take all precautions necessary to prevent disclosure of Confidential
Information;

 

  (4) not use or attempt to use Confidential Information in any manner which may
injure or cause loss, either directly or indirectly, to the Employer or any
other Group Company, or which may be likely to do so;

 

  (5) not disclose Confidential Information to any person other than:

 

  (a) as directed by the Employer;

 

  (b) where required for the performance of the Duties;

 

  (c) in the case of the terms and conditions of this Agreement, to the
Executive’s legal and financial advisers; or

 

  (d) if compelled by law to disclose the Confidential Information;

 

16



--------------------------------------------------------------------------------

  (6) use Confidential Information solely in accordance with this Agreement; and

 

  (7) keep confidential the fact that Confidential Information has been provided
to the Executive and other Executives, servants and/or agents of the Employer.

 

24.3 When the Executive discloses Confidential Information as permitted by
clause 24.2(5)(c) and 24.2(5)(d), the Executive must ensure that whoever it is
disclosed to is made aware of its confidential nature, and of the Executive’s
obligations under clause 24. The Executive will use his best endeavours to
ensure that those persons comply with the obligations of clause 24 as if the
obligations were expressed to apply to them.

 

24.4 If the Executive is obliged by law to disclose any Confidential Information
(or anticipates that he may be so obliged), the Executive must immediately
notify the Employer of the actual or anticipated requirement and use all lawful
means to delay and withhold disclosure until the Employer has had a reasonable
opportunity to oppose disclosure by lawful means.

 

24.5 The Executive’s obligations under this clause apply during the Employment
and after its termination.

 

25 Intellectual Property

 

25.1 The Executive warrants that the Executive does not have any right or
interest in respect of any Intellectual Property owned, used or capable of being
used by the Employer.

 

25.2 The Employer owns all Intellectual Property that the Executive develops or
conceives in the course of or arising out of the Employment, whether alone or in
conjunction with someone else, and whether during or outside working hours:

 

  (1) using the Employer’s or any of the Clients’ or Prospective Clients’
premises, resources or facilities;

 

  (2) in the course of, as a consequence of or in relation to the performance of
the Duties;

 

  (3) directly or indirectly as a result of the Executive’s or anybody else’s
access to the Confidential Information or other Intellectual Property of the
Employer, or Clients’ confidential information or Intellectual Property;

 

  (4) in respect of or associated with any of the Employer’s products or
services and any alterations or additions or methods of making, using,
marketing, selling or providing these products or services; or

 

  (5) relating to other Intellectual Property.

 

25.3 To the extent that the Executive has any right or interest in Intellectual
Property which is owned, used or capable of being used by the Employer, the
Executive assigns that Intellectual Property to the Employer.

 

25.4 The Executive will immediately disclose in writing to the Board:

 

  (1) any matter or opportunity which may come to the Executive’s attention,
either alone or in conjunction with any other person, during the course of
performing the Duties which may be of material interest, importance or use to
the Employer; and

 

  (2) Intellectual Property made or conceived of during the course of performing
the Duties.

 

17



--------------------------------------------------------------------------------

25.5 The Executive will do anything necessary, including executing any documents
such as an assignment, for the purpose of effecting, perfecting and protecting
the Employer’s title or that of the Employer’s nominee to the Intellectual
Property, in Australia or such other countries as the Employer requires.

 

25.6 The Executive may not make use of or reproduce any Intellectual Property
owned by the Employer without prior written approval, other than in the ordinary
course of the Employment.

 

25.7 In clause 25, a reference to “the Employer” includes the Employer, and any
other Group Companies in respect of whose business the Executive has been
actively engaged in the course of the Employment.

 

25.8 Any promise, warranty or covenant made by the Executive under clause 25 in
favour of persons not a party to this Agreement is intended to be, and is,
directly enforceable by each of those persons, and this Agreement operates as a
deed poll in favour of those persons.

 

25.9 The Executive’s obligations under this clause apply during the Employment
and after its termination.

 

26 Remedies for breach

 

26.1 The Executive acknowledges that:

 

  (1) a breach of any of clauses 22 (Restraint during Employment), 23 (Restraint
after Employment ceases), 24 (Confidential Information) or 25 (Intellectual
Property)would be harmful to the Employer’s business interests;

 

  (2) monetary damages alone would not be a sufficient remedy for a breach of
any of these clauses; and

 

  (3) in addition to any other remedy which may be available in law or equity,
the Employer or any other aggrieved party is entitled to interim, interlocutory
and permanent injunctions or any of them to prevent breach of these clauses and
to compel specific performance of them.

 

27 Moral Rights

 

27.1 The Executive consents to the doing of any acts or making of any omissions
by the Employer or any Group Member or their respective employees, servants,
agents, licensees and assigns that infringe the Executive’s Moral Rights in any
Works made by the Executive in the course of the Employment, including:

 

  (1) not naming the Executive as the author of a Work;

 

  (2) naming another person as the author of a Work; or

 

  (3) amending or modifying (whether by changing, adding to or
deleting/removing) any part of a Work;

whether those acts or omissions occur before, on or after the date of this
Agreement.

 

27.2 The Executive acknowledges that this consent is genuinely given without
duress of any kind and that the Executive has been given the opportunity to seek
legal advice on the effect of giving this consent.

 

27.3 Clause 27 continues to apply after this Agreement comes to an end and for
the duration of the Moral Rights.

 

18



--------------------------------------------------------------------------------

28 Policies

 

28.1 While they do not form part of this Agreement and are not otherwise
contractual, the Executive agrees to comply with the Employer’s policies, as
amended or introduced from time to time.

 

28.2 The Executive agrees to model appropriate behaviours to promote and ensure
compliance with the Employer’s policies.

 

28.3 A failure by the Executive to comply with the policies of the Employer as
in place, or as varied or introduced, from time to time may result in
disciplinary action being taken against the Executive, up to and including the
termination of the Employment.

 

28.4 If the Employer’s policies are inconsistent with the terms of this
Agreement, the terms of this Agreement will prevail.

 

29 Directors’ and officers’ insurance policy

 

29.1 The Employer will take out and maintain a policy of insurance with a
reputable insurance company, for the term of this Agreement and for a period of
7 years after its termination, in respect of liability incurred by the Employee
in his capacity as a director and officer of the Employer, to the extent
permitted by law, and provided insurance is available on reasonable commercial
terms.

 

29.2 The policy described in clause 29.1 will be in the same terms and
conditions taken out and maintained for the other directors and officers of the
Employer.

 

29.3 The Executive will upon signing the Indemnification Agreement (which is on
the same terms and conditions that have been offered to other directors and
officers of the Employer), be indemnified in relation to his role and
appointment with the Employer only and to the extent permitted by law.

 

30 Privacy

 

30.1 If the Executive deals with Personal Information, the Executive must comply
with the requirements of:

 

  (1) the Privacy Act;

 

  (2) any applicable State legislation regarding privacy; and

 

  (3) any applicable policies of the Employer.

 

30.2 The Executive acknowledges that as a result of and during the course of the
Employment, the Employer will obtain Personal Information (including health,
medical and other sensitive information) about the Executive.

 

30.3 The Executive consents to the Employer:

 

  (1) obtaining this Personal Information; and

 

  (2) disclosing this Personal Information to other parties for the purposes of
conducting the Employer’s business, and as otherwise outlined in the Employer’s
privacy policies.

 

19



--------------------------------------------------------------------------------

31 Application of legislation and industrial instruments

 

31.1 Any legislation or relevant industrial instrument applies to the Employment
as a matter of law, and does not form part of this Agreement.

 

31.2 This Agreement does not in any way expressly or impliedly limit the
obligations of the Executive under applicable legislation, including the
Corporations Act as in force from time to time or the ASX Listing Rules as in
force from time to time.

 

32 Severability

 

32.1 If any provision of this Agreement is unenforceable, illegal or void, that
provision is severed and the other provisions of this Agreement remain in force.

 

33 Governing law

 

33.1 This Agreement is governed by the law in force in Victoria.

 

33.2 The parties submit to the non-exclusive jurisdiction of the courts of
Victoria and of the Commonwealth of Australia.

 

34 Continuing obligations

 

34.1 Any provision of this Agreement remaining to be performed or observed by
the Executive or having effect after the termination of this Agreement for
whatever reason remains in full force and effect and is binding on the
Executive.

 

35 Waiver

 

35.1 A Party’s failure or delay to exercise a power or right does not operate as
a waiver of that power or right.

 

35.2 The exercise of a power or right does not preclude either its exercise in
the future or the exercise of any other power or right.

 

35.3 A waiver is not effective unless it is in writing.

 

35.4 Waiver of a power or right is effective only in respect of the specific
instance to which it relates and for the specific purpose for which it is given.

 

36 Costs and outlays

 

36.1 Each Party must pay its own costs and outlays connected with the
negotiation, preparation and execution of this Agreement.

 

37 Entire understanding

 

37.1 This Agreement:

 

  (1) contains the entire agreement and understanding between the Parties on
everything connected with the subject matter of this Agreement; and

 

  (2) supersedes any prior agreement or understanding on anything connected with
that subject matter.

 

37.2 Each Party has entered into this Agreement without relying on any
representation by any other Party or person purporting to represent that Party.

 

20



--------------------------------------------------------------------------------

38 Acknowledgment

 

38.1 The Executive acknowledges that the Executive has entered into this
Agreement without duress, and after having had the opportunity to take
independent expert advice on its terms and their effect.

 

39 Counterparts

 

39.1 This Agreement may be executed in counterparts.

 

40 Variation

 

40.1 An amendment or variation to this Agreement is not effective unless it is
in writing and signed by both Parties.

 

21



--------------------------------------------------------------------------------

Schedule 1

 

Item 1 Position

Chief Executive Officer

 

Item 2 Place of work

1 Corporate Avenue, Rowville, Victoria, 3178, and such other places as the
Employer may reasonably require from time to time

 

Item 3 Commencement Date

1 October 2017 or such other date as may be agreed in writing by the Executive
and the Employer

 

Item 4 Restraint Areas

 

  (a) any and all areas in which the Employer sells is services or products at
the Termination Date;

 

  (b) any and all areas in which the Employer had, during the 12 months prior to
the Termination Date, documented plans to sell any services or products;

 

  (c) the states and territories of Australia;

 

  (d) the states of Victoria, Western Australia, New South Wales and Queensland;

 

  (e) the states of Victoria and Western Australia;

 

  (f) the state of Victoria.

 

Item 5 Restraint Periods

means the following periods commencing upon the Termination Date:

 

  (a) 12 months;

 

  (b) 6 months;

 

  (c) 3 months.

 

Item 6 Notice Period

6 months

 

Item 7 Remuneration

The remuneration is A$450,000 per annum in total, comprising (a) Salary; and
(b) superannuation contributions made by the Employer on the Executive’s behalf,
calculated in accordance with clause 13 (Superannuation).

 

Item 8 Disclosed Interest

Idaetech, Beijing, China, Non-executive Director (role in negotiation), provided
that this is and remains at all times a non-executive position and that
performing the position does not: (1) give rise to a conflict or inconsistency
between the Executive’s obligations to the Employer and the Executive’s
obligations to Idaetech or any other person; or (2) create a conflict between
the Employer’s and the Executive’s interests.

 

22



--------------------------------------------------------------------------------

Executed as an agreement.

 

Signed for and on behalf of Universal

Biosensors Pty Ltd ACN 098 234 309 by its authorised representative:

/s/ Salesh Balak

Signature of authorised representative

Salesh Balak

Name of authorised representative
(BLOCK LETTERS) Signed by Rick Legleiter:

/s/ Rick Legleiter

Signature of Rick Legleiter

 

23